Case: 13-1268     Document: 5     Page: 1   Filed: 05/01/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

   YELLOW CAB COMPANY OF ORLANDO, INC.,
              Plaintiff-Appellee,
                             v.
      CELEBRATION TRANSPORTATION, INC.
 (doing business as Celebration Taxi AND The Yellow
                   Cab Company),
                 Defendant-Appellant.
                __________________________

                        2013-1268
                __________________________

    Appeal from the United States District Court for the
Middle District of Florida in No. 12-CV-1910, Judge
Elizabeth A. Kovachevich.
              __________________________

                Before LOURIE, Circuit Judge.
                         ORDER
   The court considers whether this recently docketed
appeal should be transferred to the United States District
Court of Appeals for the Eleventh Circuit.
    Celebration Transportation, Inc. appeals from a
judgment of the United States District Court for the
Middle District of Florida, in a case involving charges of
trademark infringement and Florida state law claims.
Case: 13-1268        Document: 5   Page: 2   Filed: 05/01/2013




YELLOW CAB COMPANY      v. CELEBRATION TRANSPORTATION      2

This court is a court of limited jurisdiction, which does not
appear to include jurisdiction in this matter. 28 U.S.C.
§ 1295.
      Accordingly,
      IT IS ORDERED THAT:
    (1) The parties are directed to respond within 14 days
from the date of filing of this order concerning whether
this appeal should be transferred to the United States
Court of Appeals for the Eleventh Circuit pursuant to 28
U.S.C. § 1631.
      (2) The briefing schedule is stayed.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26